Opinion issued December 16, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00875-CR
———————————
GUILLERMO
ELIZONDO, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 248th District Court 
Harris County, Texas

Trial Court Cause No. 1247684
 

MEMORANDUM OPINION
Appellant, Guillermo Elizondo, has filed a motion to
dismiss the appeal.  No opinion has
issued.  Accordingly, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.2(a).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Sharp.
Do
not publish.  See Tex. R. App. P. 47.2(b).